As filed with the Securities and Exchange Commission on August 29, 2011 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-22358 Rochdale Structured Claims Fixed Income Fund, LLC (Exact name of registrant as specified in charter) 570 Lexington Avenue New York, New York 10022-6837 (Address of principal executive offices) (Zip code) Kurt Hawkesworth 570 Lexington Avenue New York, New York 10022-6837 (Name and address of agent for service) (800) 245-9888 Registrant's telephone number, including area code Date of fiscal year end:September 30 Date of reporting period:June 30, 2011 Item 1. Schedule of Investments. Rochdale Structured Claims Fixed Income Fund, LLC SCHEDULE OF INVESTMENTS, June 30, 2011 (Unaudited) Percentage of Long-Term Investment: Members' Capital Cost Fair Value Crescit Eundo Finance I, LLC Note, 8.10%, Series 2009-A, 100.40 % $ $ February 15, 2040, at value 1, 2, 3 Short-Term Investment: Money Market Fund: Federated Prime Obligations Fund-Institutional Class, 0.09% 4 Total Investments 5 103.14 % $ $ 1 Illiquid security. 2 Fair valued by Valuation Committee as delegated by the Fund's Board of Managers. 3 Restricted. 4 7-Day yield. 5 Tax cost of investments is the same. For information on the Fund's policy regarding valuation of investments and other significant accounting policies, please refer to the Fund's most recent annual financial statements. Rochdale Structured Claims Fixed Income Fund, LLC SCHEDULE OF INVESTMENTS, June 30, 2011 (Unaudited), Continued Summary of Fair Value Exposure The Fund adopted fair valuation accounting standards which establish an authoritative definition of fair value and set out a hierarchy for measuring fair value.These standards require additional disclosures about the various inputs and valuation techniques used to develop the measurements of fair value and a discussion in changes in valuation techniques and related inputs during the period.These standards define fair value as the price that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date.Management has determined that these standards have no material impact on the Fund’s financial statements. The fair value hierarchy is organized into three levels based upon the assumptions (referred to as “inputs”) used in pricing the asset or liability. These standards state that “observable inputs” reflect the assumptions market participants would use in pricing the asset or liability based on market data obtained from independent sources and “unobservable inputs” reflect an entity’s own assumptions about the assumptions market participants would use in pricing the asset or liability. Various inputs are used in determining the value of the Fund's investments.These inputs are summarized in the three broad levels listed below: Level 1 - Unadjusted quoted prices in active markets for identical assets or liabilities that the Fund has the ability to access. Level 2 - Observable inputs other than quoted prices included in Level 1 that are observable for the asset or liability, either directly or indirectly.These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment speeds, credit risk, yield curves, default rates and similar data. Level 3 - Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available, representing the Fund’s own assumptions about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used to value the Fund's investments as of June 30, 2011: Level 1 Level 2 Level 3 Total Long-Term Investment Fixed Rate Note $
